By the court.
(Grimee, Waties, Bay, and Brevard, Justices.)
The stakiug false money at gaming, is attempting to pass it, and losing it at gaming,isa passing, within the meaning of the act; and, therefore, the objection as to the passing, was properly overruled at the trial: or rather, the judge properly directed the jury on this point. The objection to the want of proof to support the indictment, because the pieces were not proved to be composed of the metals specified in the indictment, was also properly overruled. As to the verdict being general on both counts, when one only was psoved, it is immaterial, as there is one good count to support the verdict. See Doug. 722. The consequence the same, being found guilty on both, as if found guilty on one count only.
Motion refused.
*484Mote. The A A. 1783, P. L. 314, fixes the standard of weight and value ic the severa] denominations of current coin, and enacts, that “ Any person who shall counterfeit, or utter, or attempt to pass, kuowing them to be counterfeit, any 0f the aforesaid, gold o» silver coins; or shall make, or keep, in his or her possessi°n. any stamp, die, or mould, for coining the same, upon being duly convicted thereof, shall be adjudged guilty of felony, and shall suffer death as a felon, without clergy.”
A mistake in not laying an offence on the very same day on which it was after-wards proved upon the trial, is not material 2 Haw. 386, 337. 6 Edw. 335, 435. A mistake of the place, not material, on not guilty pleaded, if the fact be proved at some other place in the same county. 2 Haw. 237. 6 Edw. 337. íáalk. 288. An indictment charging a man disjunctively is void; as murdered, or caused to be murdered. Ib. 321, 227. 1 Bur. 400. See 2 Leach’s Cases. 816. Indictment for burglary; proved prisonerstole the goods without breaking open the house Indictment sustained, as to the larceny. See 1 Hal. P. C. 599, acquitted of burglary. Heyw. 12. Where several overt acts are laid in an indictment of high treason, the proof of any of them maintains the judgment, as much as if every of them were proved. 2 Haw. 436. in murder, may be found guilty of manslaughter bo, if indicted for stealing above 12d., may be convicted of petit larceny. 2 Haw. 44. If the substance of the matter be proved, sufficient. Ib. 437. If a general verdict be given on several counts, and one bad, it vitiates m civil cases. See Cow 276. See !.)oug 722. Not in criminal. And. not in civil cases, unless evidence was given to support the bad count. Doug. ”76. See 1 vol. Nelson v. Emerson. Vide 1 Salk. 384. 3 Sup. Vin. 80.